J-A07028-16


NON-PRECEDENTIAL DECISION - SEE SUPERIOR COURT I.O.P. 65.37

C.A.D.                                         IN THE SUPERIOR COURT OF
                                                     PENNSYLVANIA
                         Appellee

                    v.

A.M.B.

                         Appellant                  No. 1430 WDA 2015


                    Appeal from the Order August 25, 2015
              In the Court of Common Pleas of Clearfield County
                     Civil Division at No(s): 2009-1952 CD


BEFORE: BOWES, J., MUNDY, J., and JENKINS, J.

JUDGMENT ORDER BY MUNDY, J.:                        FILED MARCH 11, 2016

     Appellant, A.M.B. (Mother), appeals from the August 26, 2015 custody

order denying her request to relocate with the parties’ son, S.D., born in

February 2008, and granting the petition for modification of the existing

custody order filed by Appellee, C.A.D. (Father).   After careful review, we

vacate and remand for further proceedings.

           When deciding a petition to modify custody, a court
           must conduct a thorough analysis of the best
           interests of the child based on the relevant Section
           5328(a) [of the Child Custody Act, 23 Pa.C.S.A. §§
           5321-5340,] factors. E.D. v. M.P., 33 A.3d 73, 80
           (Pa. Super. 2011).       “All of the factors listed in
           section 5328(a) are required to be considered by the
           trial court when entering a custody order.” J.R.M. v.
           J.E.A., 33 A.3d 647, 652 (Pa. Super. 2011)
           (emphasis in original). Section 5337(h) requires
           courts to consider all relocation factors. E.D., supra
           at 81. The record must be clear on appeal that the
           trial court considered all the factors. Id.
J-A07028-16



            Section 5323(d) provides that a trial court “shall
            delineate the reasons for its decision on the record in
            open court or in a written opinion or order.” 23
            Pa.C.S.A. § 5323(d). … Section 5323(d) applies to
            cases involving custody and relocation. A.M.S. v.
            M.R.C., 70 A.3d 830, 835 (Pa. Super. 2013).

A.V. v. S.T., 87 A.3d 818, 822-823 (Pa. Super. 2014) (parallel citations

omitted).

      Upon review of the certified record, we conclude the trial court failed

to “delineate the reasons for its [custody] decision” in open court following

the conclusion of the trial testimony, in a written opinion, or in the subject

order.   23 Pa.C.S.A. § 5323(d).      Further, in denying Mother’s relocation

petition, the trial court failed to set forth its reasons pursuant to Section

5337(h). In its Pennsylvania Rule of Appellate Procedure 1925(a) opinion,

the trial court stated that it considered the requisite statutory factors, but it

failed to set forth a specific analysis enumerating all of the Section 5328(a)

and 5337(h) factors. Trial Court Opinion, 10/2/15, at 3-5. As such, we do

not know what facts and which factors the trial court considered when

reaching its custody decision. Without factual findings, we cannot conduct a

meaningful appellate review of Mother’s asserted errors. See 23 Pa.C.S.A.

§ 5323(d); A.V., supra at 823.

      Based on the foregoing, we conclude that the trial court erred in failing

to consider all of the Section 5328(a) custody factors and Section 5337(h)

relocation factors. See A.V., supra. Accordingly, we vacate the August 26,


                                      -2-
J-A07028-16


2015 custody order and remand for further proceedings, consistent with this

judgment order.

     Order vacated.       Case remanded.   Jurisdiction relinquished.   Case

stricken from argument panel.



Judgment Entered.




Joseph D. Seletyn, Esq.
Prothonotary



Date: 3/11/2016




                                   -3-